Title: To James Madison from George Washington, [12 June?] 1789
From: Washington, George
To: Madison, James


Friday Morng. [12 June 1789?]
As the Communications herewith enclosed will not take much time to Read; As there are matters related which to me are new; and as the information respecting land transactions, and other things in the Western Country will require to be noticed & acted upon in some way or another, I send them to you together with a Gazette with a marked paragraph containing some suggestions that have not, I believe, been touched upon in any of the Papers I gave you yesterday—but are handed to you for the same purpose that they were—i e—merely for Consideration.
